11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Richard Efren Hignojos,                 * From the 244th District
                                         Court of Ector County,
                                         Trial Court No. C-38,608.

Vs. No. 11-12-00264-CR                  * September 30, 2014

The State of Texas,                     * Memorandum Opinion by Wright, C.J.
                                          (Panel consists of: Wright, C.J.,
                                          Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the judgment of the trial court and remand this cause to the trial court
for further proceedings consistent with this court’s opinion.